Citation Nr: 1308310	
Decision Date: 03/12/13    Archive Date: 03/20/13

DOCKET NO.  08-35 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1960 to August 1963.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  In August 2011, the Board found that the Veteran had current bilateral hearing loss disability, as reflected on the November 2007, March 2009 and August 2010 private audiological examination reports, in keeping with the Court's (the U.S. Court of Appeals for Veterans Claims) holding in McClain v. Nicholson, 21 Vet. App. 319 (2007), and remanded the issue to obtain a new VA medical opinion regarding the etiology of the Veteran's bilateral hearing loss.  Pursuant to the August 2011 Board remand, a February 2012 VA medical opinion was obtained.  However, the Board finds that it is not adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

The February 2012 examiner opined that it was "less likely than not" that the Veteran's hearing loss was related to military noise exposure.  In reaching this conclusion, the examiner noted that the Veteran's hearing was normal on discharge, with no evidence of threshold shift, and that hearing was still within normal limits, bilaterally, in 2008.

To that effect, for the purposes of applying the laws administered by the VA, impaired hearing will be considered to be a "disability" when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board notes that, on an October 2008 VA audiology examination, the pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
15
25
LEFT
10
15
10
10
25

The pure tone threshold average was 17 in the right ear and 15 in the left ear; speech audiometry revealed speech recognition ability of 94 percent, bilaterally.  

Although the October 2008 VA examiner noted that the Veteran's hearing was found to be within normal limits by VA standards, the Court held that the threshold for normal hearing is from 0 to 20 decibels.  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993) (citing CURRENT MEDICAL & TREATMENT, 110-11 (Stephen A. Schroeder et al. eds., 1988)).  As noted above, 38 C.F.R. § 3.385 defines what constitutes the existence of a hearing loss "disability."  Therefore, some degree of bilateral hearing loss was shown on the October 2008 VA examination contrary to the February 2012 VA examiner's finding.

Further, the February 2012 VA examiner again failed to consider the private audiological evaluations submitted by the Veteran, which showed not only a current bilateral hearing loss disability for VA purposes but also diagnoses of mild bilateral sensorineural hearing loss, as early as in November 2007.

Additionally, the VA examiner failed to consider the Veteran's statements as to his military noise exposure and continuity of hearing loss.  The Veteran is competent to report an injury which occurred in service and symptomatology that he can observe, and the Board may not rely on a medical opinion in which it is determined that a veteran's lay statements lack credibility solely because it is not corroborated by contemporaneous medical records.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-337 (Fed. Cir. 2006).  In this case, the Veteran asserts that he was exposed to extensive noise from various weapon firings, SONAR (Sound Navigation and Ranging), and generators both during basic training and while performing his duties of repairing SONAR, without any hearing protection.  The Veteran's service personnel records reveal that he served aboard USS Massey and that his military occupational specialty was that of a sounding device operator.  He reported in an April 2007 statement that he noticed that he had trouble hearing after he returned from service.

In this regard, the Board emphasizes that for service connection, it is not required that a hearing loss "disability" by the standards of 38 C.F.R. § 3.385 be demonstrated during service, although a hearing loss disability by such standards must be currently present, and service connection is possible if a current hearing loss disability can be adequately linked to service.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).

As such, the Board concludes that the opinion provided by the February 2012 VA examiner is inadequate and that its August 2011 remand directives have not been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 270 (1998) (holding that RO compliance with remand directives is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance).  Consequently, another remand is required.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (noting that when the medical evidence of record is insufficient in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion or ordering a medical examination).  


Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims folder to the examiner who conducted the August 2010 VA audiology examination, and provided the April 2011 addendum, if such examiner is available, or a suitable substitute if the August 2010 VA examiner is not available.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or more likelihood) that the Veteran's currently demonstrated bilateral hearing loss disability began during or as a result of acoustic trauma during active duty.  In this regard, the examiner should consider all available service and post-service medical records, as well as the Veteran's lay statements regarding his military noise exposure and continuity of hearing loss.

In this regard, the examiner must note that the reported audiometric findings on a February 1963 in-service audiogram should be reviewed by converting the ASA units to ISO units, and that applicable case law establishes that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensely v. Brown, 5 Vet. App. 155, 157 (1993).

The examiner must assume that the Veteran has current bilateral hearing loss disability, as reflected on the November 2007, March 2009 and August 2010 private audiological examination reports.  In this regard, the examiner is required to specifically address the pure tone threshold level, in decibels, at 500, 1000, 2000, 3000 and 4000 Hertz for each ear, as reflected on the November 2007, March 2009 and August 2010 private audiological examination reports.

A complete rationale for the opinion offered should be set forth.

If additional examination of the Veteran is deemed necessary by the clinician in order to provide the requested opinion, such examination should be scheduled, with notice provided in writing to the Veteran and his representative.

2.  Thereafter, adjudicate the claim for service connection for bilateral hearing loss disability.  If the benefit sought remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and afforded the appropriate period to respond.  Thereafter, the case should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


